U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
HSD/SAF
NUMBER: 1640.05
DATE:
January 7, 2015

Smoking/No Smoking Areas
/s/

Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
§ 551.160 Purpose and scope.
To advance towards becoming a clean air environment and to protect the health
and safety of staff and inmates, the Bureau of Prisons will restrict areas and
circumstances where smoking is permitted within its institutions and offices.
The Bureau recognizes the right to negotiate issues pertaining to this policy consistent with the
Master Agreement, statute, case law, and regulation.
Medical and public health authorities have established the hazards of tobacco smoke. Of
particular concern are risks posed to nonsmokers by passive inhalation of environmental tobacco
smoke (ETS). The Surgeon General has long concluded that, as scientific research indicates,
second-hand tobacco smoke is a cause of lung disease in otherwise healthy nonsmokers.
On January 7, 1993, the Environmental Protection Agency (EPA) officially endorsed a report by
an outside panel of scientific advisers to the agency, which stated that “exposure to second-hand
cigarette smoke causes lung cancer in adults and greatly increases the risk of respiratory illness
in children.”
Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

The Bureau recognizes that when smokers quit, they may face physical discomfort, weight gain,
and stress-related difficulties; however, these symptoms may be lessened with the appropriate
interventions of a smoking cessation program. According to the Centers for Disease Control and
Prevention, many who quit smoking relapse. Effective smoking cessation programs should
provide counseling and monitoring to enhance success. Since 2011 Office of Personnel
Management (OPM) has mandated that ALL FEHB plans offer 100% coverage to assist staff in
quitting.
a. Summary of Changes
Policy Rescinded
P1640.04
Smoking/No Smoking Areas (03/15/2004)
■ On April 15, 2006, the BOP discontinued the sale and inmate use of both smoke and
smokeless tobacco products in institutions; therefore, inmate smoking cessation program was
amended to be available only to incoming inmates, not existing inmates.
■ Staff smoking cessation program was removed based on the guidelines placed by the
previous program statement.
b. Program Objectives. The expected results of this program are:
■ The designation of smoking areas may reduce exposure to second-hand smoke.
■ All Bureau facilities will be free of second-hand smoke, except staff residences, perimeter
patrol vehicles, and towers when occupied by one person.
■ Areas where smoking is permitted will be clearly identified.
2. DEFINITIONS
§ 551.161 Definitions.
For the purposes of this subpart, smoking is defined as inhaling the smoke of any
substance through the use of smoking apparatus including, but not limited to,
cigars, cigarettes, or pipes.
An area designated as free of second-hand smoke is defined as one in which there are no
lighted tobacco products (e.g., cigars, cigarettes, pipes).
Designated area is defined as a smoking area which the Warden has clearly identified.

P1640.05

1/7/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

2

3. STAFF SMOKING/NO SMOKING AREAS
This section also applies to visitors, volunteers, and contractors.
§ 551.162 Smoking generally prohibited.
(b) For Bureau staff and official visitors, smoking is permitted only in smoking
areas designated by the Warden.
Only outside locations can be designated by the Warden as smoking areas for staff and official
visitors.
Indoor Smoking. Indoor smoking is permitted only in perimeter towers and perimeter patrol
vehicles when occupied by one person.
Outdoor Smoking. The Warden designates outdoor smoking areas that are reasonably
accessible to employees and are protected from the elements. Designated areas are for use only
by employees.
4. INMATE SMOKING
§ 551.162 Smoking generally prohibited.
Smoking is generally prohibited in and on the grounds of Bureau institutions and
offices, with the following two exceptions:
(a) Smoking is permitted as part of an authorized inmate religious activity; and
On April 15, 2006, the Bureau discontinued the sale to and prohibited use by inmates of both
smoke and smokeless tobacco products.
§ 551.163 Possession of smoking apparatus and tobacco prohibited.
Possession of smoking apparatus and tobacco in any form is prohibited for
inmates, unless as part of an authorized inmate religious activity.
Inmate possession or use of smoke or smokeless tobacco products is subject to disciplinary
action.
The Warden must designate a smoking area for use in instances where smoking is part of an
authorized religious activity. See the Program Statement Religious Beliefs and Practices.

P1640.05

1/7/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

3

5. INMATE SMOKING CESSATION PROGRAMS
a. Components and Creation. Wardens must establish an institution Smoking Cessation
Program consistent with local resources for newly committed inmates within the first 90 days of
incarceration.
The institution A&O Booklet will inform inmates of a Smoking Cessation Program’s
availability, including application and participation procedures. A Smoking Cessation Program
must, at a minimum, address:
■
■
■
■

Nutrition.
Physical activity (exercise).
Stress management.
Nicotine Replacement Therapy (NRT).

Institutions conduct these activities through a combination of:
■
■
■
■
■

Videos.
Classroom presentations.
Recreation activities.
The sale of nicotine replacement patches in the Commissary.
Group or individual counseling.

b. Nicotine Replacement Therapy (NRT). Nicotine replacement patches may assist with the
gradual tapering of nicotine consumption. Each institution Commissary will stock or sell patches
through the Special Purchase Order (SPO) process. Inmates may purchase patches with staff
approval.
An inmate requesting NRT must have an initial medical assessment to purchase a six to ten-week
supply of patches (see below). The inmate then obtains an initial written approval from a Bureau
health care provider using the Nicotine Replacement Therapy Approval form (BP-A1019),
certifying that the inmate’s health status has been reviewed and he or she is approved to use the
patches.
The health care provider will:
■ Discuss the patch’s proper use, describe possible side effects, and warn the inmate about
problems associated with overuse (such as the use of two or more patches at the same time,
or the use of a patch and continued use of cigarettes).
P1640.05

1/7/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

4

■ Record the inmate’s health status in his/her medical record (e.g., weight, blood pressure,
post-prandial blood sugar, pulmonary function, exercise tolerance, how many cigarettes are
smoked per day, and other clinically pertinent information).
■ Provide a signed BP-A1019 recommending a specific NRT dosage program to the inmate.
The inmate takes the signed BP-A1019 to the Commissary, which allows him/her to purchase
two weeks of NRT at a time. The Commissary staff member initials the BP-A1019 each time the
inmate purchases NRT. The inmate keeps the BP-A1019 until the final supply of patches has
been purchased.
When the inmate completes the NRT (6 or 10 weeks), the Commissary staff member takes the
BP-A1019 from the inmate and sends it to the Health Services Unit for inclusion in the Inmate
Health Record within 30 days of when the inmate should have made the last authorized purchase.
6. INSTITUTION SUPPLEMENT
Each institution must develop an Institution Supplement containing information on smoking
restrictions, and identifying any authorized outdoor smoking areas within the institution.
The Warden forwards a copy of the Institution Supplement to the Regional Health Systems
Administrator for review and approval.
REFERENCES
Program Statements
P4500.10
Trust Fund/Deposit Fund Manual (5/29/14)
P5270.09
Inmate Discipline Program (7/8/11)
P5290.14
Admission and Orientation Program (4/3/03)
P5360.09
Religious Beliefs and Practices (12/31/04)
Other Policy
■ Executive Order 13058, 62 FR 43451, August 9, 1997.
■ Justice Property Management Regulations 128-20.105-3; 128-20.105-50; 128-20.105-51;
128-20.105-52.
■ Comptroller General Decision B-231453, Smoking Cessation Program for Federal
Employees, February 3, 1989.
■ Office of Personnel Management FPM Letter 792-20, Clarification of FPM Chapter 792,
Federal Employees Health and Counseling Programs, May 17, 1989.

P1640.05

1/7/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

5

Federal Regulations
■ Rules cited in the Program Statement are contained in 28 CFR 551.160 et seq., revised as of
July 1, 2011.
■ Federal Service Impasses Panel Decision on Case Number 01, FSIP 184, Department of
Justice, Federal Bureau of Prisons, Washington, DC, and Council of Prison Locals 33,
AFGE, AFL-CIO, dated November 8, 2001.
ACA Standards
■ American Correctional Association Standards for Adult Correctional Institutions, 4th
Edition: 4-4214M, 4-4226, 4-4227, 4-4228, 4-4361
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-3A-01, 4-ALDF-4C-21
Other Standards
■ Joint Commission On Accreditation of Healthcare Organizations, 1998 Comprehensive
Accreditation Manual For Ambulatory Care: EC.5
■ Joint Commission on Accreditation of Healthcare Organizations, 1998 Comprehensive
Accreditation Manual for Hospitals: EC.5; EC5.1
BOP Forms
BP-A1019

Nicotine Replacement Therapy Approval

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) system on Sallyport.

P1640.05

1/7/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

6

INMATE NICOTINE REPLACEMENT THERAPY APPROVAL

BP-A1019
JAN 15

U.S. DEPARTMENT OF JUSTICE

FEDERAL BUREAU OF PRISONS

INMATE NAME:

DATE:

INMATE REG. NO. ______________________ INSTITUTION: ________________
Six (6) Week NRT Dosage Program

Expiration date:

21 mg Patches (2 WEEK SUPPLY)
Commissary)

Purchased on ___________ (initialed by

14 mg Patches (2 WEEK SUPPLY)

Purchased on

7 mg Patches

Purchased on

(2 WEEK SUPPLY)

Ten (10) Week NRT Dosage Program

Expiration date:

21 mg Patches (2 WEEK SUPPLY)
Commissary)

Purchased on

21 mg Patches (2 WEEK SUPPLY)

Purchased on

21 mg Patches (2 WEEK SUPPLY)

Purchased on

14 mg Patches (2 WEEK SUPPLY)

Purchased on __________

7 mg Patches

Purchased on __________

(2 WEEK SUPPLY)

(initialed by

Health Services Provider Signature
Health Services Provider Name Stamp
When a purchase is made on this authorization, the Commissary staff member
shall initial the Purchased on line.
This authorization is to be returned to Health Services by the
Commissary when the inmate has made the last authorized purchase.
Three (3) month smoking status:

smoking

non-smoking

Six (6) month smoking status:

smoking

non-smoking

Smoking Cessation Program completed on:

PDF

Prescribed by P1640

